Citation Nr: 0114979	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  96-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disorder, including depression, claimed as resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist, claimed as resulting from 
an undiagnosed illness.

5.  Entitlement to service connection for degenerative joint 
disease of the right elbow, claimed as resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1976 and from December 1990 to August 1991, including 
duty in the Southwest Asia theater of operations (SWA) from 
December 1990 through July 1991.

This appeal arises from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, denying the benefits sought on appeal.  The claim 
was previously before the Board in September 1999, at which 
time it was remanded to the Waco RO so the veteran's request 
for a hearing before a traveling section of the Board could 
be satisfied.

Initially, the Board notes that entitlement to an increased 
(compensable) rating for sebaceous cysts was listed as an 
issue on appeal in the September 1999 remand.  However, this 
was in error as no timely notice of disagreement (NOD) on the 
issue of the evaluation of the disability was filed after the 
RO granted service connection in its December 1997 rating 
decision.  A December 1997 supplemental statement of the case 
(SSOC) also indicated that the evaluation of sebaceous cysts 
was on appeal.  However, in April 1999 the RO recognized its 
error and sent a letter to the veteran notifying him that the 
December 1997 decision establishing service connection for 
sebaceous cysts was a total grant of the benefit being sought 
at that time.  The letter also advised the veteran that he 
would have 60 days to file an NOD to place the evaluation of 
sebaceous cysts in appellate status.  He did not respond to 
the RO letter, and a Certification of Appeal (VA Form 8) was 
prepared in June 1999, covering only the claims for service 
connection set forth above.  The veteran's representative's 
October 2000 statement (VA Form 646) similarly refers only to 
the service connection issues.  Accordingly, the Board has no 
jurisdiction to address the evaluation of the veteran's 
sebaceous cysts.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.201, 20.300 (2000); See also 
20.1100(b) (2000) (Board remands are in the nature of 
preliminary orders and do not constitute final decisions).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claims for service connection 
for GERD, right CTS and degenerative joint disease of the 
right elbow has been obtained by the RO.

2.  The veteran's complaints and symptoms related to a 
stomach condition, right wrist condition and right elbow 
condition are accounted for by the known clinical diagnoses 
of GERD, right CTS and degenerative joint disease of the 
right elbow, respectively.

3.  There is no competent lay or medical evidence of record 
that establishes a causal nexus between the veteran's active 
military service and his diagnoses of GERD, right CTS and 
degenerative joint disease of the right elbow.


CONCLUSIONS OF LAW

1.  Service connection may not be established on a 
presumptive basis for the veteran's GERD, right CTS and 
degenerative joint disease of the right elbow, claimed as 
undiagnosed illnesses related to his service in SWA during 
the Persian Gulf War.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126); 38 C.F.R. § 3.317 (2000).

2.  GERD, right CTS and degenerative joint disease of the 
right elbow were not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1113, 5107(b) (West 1991 & Supp. 2000); VCAA, Pub. L. No. 
106-475 (2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for 
hypertension, a psychiatric condition characterized as 
depression, GERD, CTS of the right wrist and degenerative 
joint disease of the right elbow.  The issues of service 
connection for hypertension and a psychiatric condition have 
been remanded to the RO for further development, below.  The 
remaining issues are ready for appellate consideration.

Initially, the Board notes that VCAA became law in November 
2000, substantially modifying the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  The VCAA establishes very 
specific requirements for giving notice to claimants of 
required information and evidence (see VCAA, Pub. L. No. 106-
475, sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements with respect to the 
veteran's claims for service connection for stomach, right 
wrist and right elbow conditions.  A significant body of lay 
and medical evidence was developed, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to 
service connection both presumptively and on a direct basis.  
The veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) (if the 
appellant has raised an argument or asserted the 
applicability of a law or Court analysis, it is unlikely that 
the appellant could be prejudiced if the Board proceeds to 
decision on the matter raised).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by a VA compensation examination performed in 
September 1997, as well as a Persian Gulf Registry 
Examination conducted in November 1993, which are described 
below.  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed, that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record, and that a remand 
on the issues being finally adjudicated would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran's service medical records include pre-induction 
and pre-separation physical examinations from his first 
period of active service, and a number of periodic and 
special purpose physical examinations related to his service 
in the Army Reserve in both an active and inactive status.  
His March 1968 pre-induction physical examination shows no 
indication of stomach problems, nor of symptoms related to 
his right wrist, arm or elbow. The veteran was involved in a 
serious automobile accident in August 1970, while in service, 
but there is no indication that there was any involvement of 
the right upper extremity or digestive system.  At his 
hearing before the Board in October 2000, the veteran 
submitted a copy of a page from his military outpatient 
treatment records dated in September 1974, which indicates he 
was treated for lacerations of the right hand, but does not 
suggest any injury to the right wrist or elbow.  A February 
1976 pre-separation physical examination found no 
abnormalities in any of the areas under consideration.  

 In June 1978, the veteran was examined for enlistment in the 
Army Reserve.  He reported no problems with his stomach, 
right wrist or elbow at that time, and none were found on 
examination.  The most recent periodic examination before his 
recall to active duty during the Persian Gulf War was 
conducted in October 1987, and noted no stomach, right wrist 
or elbow problems.  A medical examination was not performed 
when the veteran entered active duty in December 1990.  In 
June 1991, he received a redeployment (return to the U.S.) 
physical examination, at which he complained of swollen and 
painful fingers on the right hand.  However, no clinical 
abnormalities were noted.  In July 1991, the veteran was 
examined for release from active duty and repeated his 
complaints of swollen joints in the fingers of the right 
hand.  Again, no clinical abnormality was found.  No right 
elbow or stomach complaints were reported at any time during 
the veteran's 1990-1991 active duty.

At a September 1993 hearing in support of a claim for service 
connection for left knee and shoulder disorders (not 
implicated in this appeal), the veteran testified that his 
hand began to go numb during his active duty service as the 
result of constant writing.  He stated that, as of the date 
of the hearing, he had pain beginning in the right elbow and 
progressing through the right fingertips.  He also reported 
stomach problems, including cramps and diarrhea.

In November 1993, the veteran was given a Persian Gulf 
Registry medical examination, at which he reported 
experiencing pain, puffiness and paresthesias of the right 
hand "progressively for the last year or two."  He again 
described the pain as progressing from the right elbow to the 
tips of the fingers.  An orthopedic consult and EMG were 
recommended, but apparently not performed by VA, and a 
diagnosis of pain and paresthesias of the right upper 
extremity of unknown etiology was entered.  No significant 
digestive complaints were mentioned, although the veteran did 
report that certain medications bothered his stomach.

Private medical records show that the veteran was seen by a 
neurologist in February 1994 for right hand numbness.  An 
electromyograph and nerve conduction study (EMG-NCS) revealed 
moderately severe right CTS, and he was referred to an 
orthopedist later that month.  The veteran told the 
orthopedist that his right hand and wrist hurt constantly, 
and the physician noted swelling in the fingers of the right 
hand.  Surgery to decompress the right median nerve was 
performed several days after the initial orthopedic 
consultation, and the veteran was reported to be doing well 
with slight fingertip numbness only in mid-March 1994.

In March 1995, the veteran was examined as part of the 
Defense Department and VA's Comprehensive Clinical Evaluation 
Program.  He complained of abdominal pain at this time and 
was diagnosed as suffering from severe GERD and a small 
hiatal hernia revealed by an upper gastrointestinal air 
contrast study.  There was no discussion of the history or 
etiology of this condition.

In September 1997, a comprehensive compensation and pension 
examination was performed at the Dallas VAMC.  The veteran 
reported he no longer had symptoms from GERD at that time and 
was no longer taking medication for the condition.  The 
history of CTS and corrective surgery was also noted, with an 
indication that there had been a good resolution of symptoms.  
However, he complained of occasional pain and swelling in 
multiple joints, including the fingers and wrists.  He stated 
that the right elbow, in particular, remained a problem, and 
stated that it had hurt him since 1991.  X-ray studies of the 
right elbow revealed tiny olecranon and cornoid osteophytes.

Presumptive Service Connection

Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)."  By regulation, VA has determined 
that these may include, inter alia, symptoms such as fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms and cardiovascular signs or symptoms.  See 
38 C.F.R. § 3.317(b).  However, the symptoms "cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(1)(ii) (emphasis added).  The VA General Counsel's 
office (whose opinions are binding on the Board, see 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5), has further 
determined that service connection may not be presumptively 
established under 38 U.S.C. § 1117(a) "for any diagnosed 
illness, regardless of whether the diagnosis may be 
characterized as poorly defined."  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998) (emphasis 
added).

As noted in the summary of medical evidence above, the 
complaints reported by the veteran pertaining to his stomach, 
right wrist and elbow pain have all had diagnoses associated 
with them: namely GERD, right CTS and osteophytes embedding 
the right elbow, respectively.  Thus, the claims of service 
connection on a presumptive basis for those symptoms do not 
satisfy the requirements of 38 U.S.C.A. § 1117.

Direct Service Connection

However, even if a regulatory presumption of service 
connection is inappropriate for a given disability, the claim 
must be reviewed to determine whether service connection can 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  That is, the material in the claims 
file must be evaluated to determine whether there is at least 
evidentiary equipoise as to the question of whether any 
currently-diagnosed condition is related to an illness or 
injury sustained or manifested on active duty.  Id. at 1044; 
38 U.S.C.A. §§ 1113(b).  The general law governing service 
connection provides that VA may pay compensation for 
disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).  To establish 
service connection for a chronic condition, a claimant need 
not present medical evidence of a diagnosis of the chronic 
condition during service or within any applicable presumptive 
period.  There need only be symptomatology which, in 
retrospect, may be identified as manifestations of the 
chronic condition.  See Cook v. Brown, 4 Vet.App. 231 (1993).

With respect to service connection for GERD, there is no 
credible, competent evidence relating this diagnosis to the 
veteran's active military service.  The veteran had no 
complaints of stomach problems on the dates of his 
redeployment and separation physical examinations, and the 
report of nausea and diarrhea at the time of his September 
1993 VA examination appear to have been acute and have 
resolved, since they were not mentioned at the time of the 
November 1993 Persian Gulf Registry examination.  Thus, the 
earliest symptoms of GERD appear to have arisen in 1994 or 
1995.  No medical evidence relates these symptoms to any 
period of his active service.  The veteran has speculated 
that his stomach condition may be related to his diet and 
eating habits in SWA.  However, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the opinion of the veteran does not 
provide a basis on which to make any finding as to the origin 
or development of his condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Absent competent evidence 
showing a nexus to service, service connection for GERD must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As to service connection for right wrist CTS and degenerative 
joint disease of the right elbow, the evidence indicates that 
the veteran reported swollen and painful joints of the right 
hand during his active service in June and July 1991, but did 
not complain of wrist or elbow pain.  His September 1993 
testimony at the RO is the first post-service report of 
symptoms, later diagnosed as CTS, and his statement at his 
November 1993 Gulf War Registry examination places the onset 
of those symptoms sometime between November 1991 and November 
1992.  The Board finds support for the proposition that the 
onset of symptoms was later, rather than earlier, in the 
veteran's August 1992 claim of service connection for 
shoulder and knee disorders, and the absence of any mention 
of finger, wrist and elbow pain at that juncture.  This view 
is also supported by the lack of any report of right finger, 
wrist or elbow pain during a VA orthopedic examination in 
November 1992.  No medical evidence connects the right elbow 
condition with the veteran's active duty, nor is there any 
evidence that the right hand swelling and pain suffered by 
the veteran in service was a chronic condition, or that the 
symptoms resulting in the veteran's diagnosis of CTS in 1994 
were related to his in-service hand and finger complaints.  
See 38 C.F.R. § 3.303(b); Savage, 10 Vet.App. at 497.  The 
veteran's lay statements that the conditions were identical 
cannot be accepted, Layno, 6 Vet. App. at 469.  Since no 
relationship to active duty has been demonstrated, service 
connection for right CTS and degenerative joint disease of 
the right elbow must also be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The Board does not find that it is required to apply the 
evidentiary equipoise rule in this case, which mandates that 
where the evidence is balanced and a reasonable doubt exists 
as to a material issue, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
reasonable doubt is a substantial doubt, within the range of 
probability, and not intended to be a means for reconciling 
conflicting or contradictory evidence.  Id.  Where there are 
"two permissible views" of the evidence of record, the 
benefit of the doubt requirement does not preclude the Board 
from making a "properly supported and reasoned" decision 
that a fair preponderance of the evidence weighs against the 
veteran's claim.  Id., at 58.

ORDER

Service connection for GERD, CTS of the right wrist and 
degenerative joint disease of the right elbow is denied.

REMAND

The veteran has also claimed service connection for 
hypertension, and a psychiatric disorder, characterized as 
depression, assertedly related to his SWA service during the 
Persian Gulf War.  He has consistently reported that his 
hypertension began during his initial period of active duty, 
from May 1968 to April 1976, and that evidence of high blood 
pressure readings may be found in his service medical 
treatment records from that time.  He also reported seeing a 
physician and being diagnosed with hypertension at the 
Amarillo VAMC (where he says he was briefly an employee) 
within days of his release from active duty in April 1976.  
The RO attempted to obtain VA treatment records from the 
Amarillo VAMC, but it was reported in January 1994 that there 
was "no record in Amarillo."  The veteran was informed of 
the VAMC report in a February 1994 supplemental statement of 
the case (SSOC) unrelated to this appeal, but the efforts 
made to obtain those records were not explained and the RO 
did not describe any further action which VA would or would 
not take.  

In spite of the age of the records and the VAMC's negative 
response, the Board believes that a further attempt to locate 
them should be made.  From the veteran's testimony at his 
September 1993 RO hearing and his testimony before the Board 
in October 2000, it appears that the 1976 evaluation at 
Amarillo would have been in the nature of an employment 
physical rather than a compensation examination or outpatient 
treatment.  There is the possibility that employment-related 
medical records would have been handled and retired in a 
manner different than general veterans' health records, and 
the RO should explore that possibility with appropriate 
supervisory personnel at the VAMC.  Since the records sought 
are Federal records, which would be highly relevant to the 
veteran's claim, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  See VCAA, 
Pub. Law No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)-(3)).

Additionally, the Board believes that an additional attempt 
to obtain the veteran's service medical records from 1968 
through 1976 should be made.  The first attempt to secure 
those records was in September 1976, within months of his 
release from active duty.  At that time, the RO forwarded a 
request for information (VA Form 07-3101) to the National 
Personnel Records Center (NPRC) asking for service medical 
records and clinical records.  Clinical records are those 
prepared and retained by military treating facilities during 
periods of hospital treatment.  NPRC responded in October 
1976, indicating that clinical records had been "searched 
with negative results" and that outpatient records had not 
been received to date.  However, in 1988 the veteran was able 
to obtain clinical records relating to some of his in-service 
hospitalization through the assistance of his Congressman.  

In September 1993, the RO sent another request for 
information to NPRC, listing both periods of service for the 
veteran and asking for "all service medical records."  
There is no indication that NPRC responded to this request 
(i.e., no VA Form 21-3101 with an NPRC endorsement).  
Although it appears that the RO has a complete set of the 
veteran's service medical records from his 1990-1991 active 
service (and prior inactive reserve service) the 
documentation in the claims file does not reveal the source 
of those records.  It is unlikely, however, that they were 
received from NPRC in late 1993, since the veteran was still 
affiliated with the Army Reserve as late as April or May 1993 
and the record retirement process typically takes well over 
one year.  Since the receipt of in-service clinical records 
from the veteran's Congressman in 1988 strongly suggests his 
records were not permanently lost or destroyed, and there is 
no clear indication that NPRC has searched for medical 
records from the veteran's first period of service since its 
initial effort in late 1976, another attempt to locate them 
must be made.  Id.

With respect to a psychiatric disorder, VA and private 
medical records show regular diagnoses of major depression, 
varying in severity.  Depression was first diagnosed in a 
Medical Certificate (VA Form 10-10M) in April 1992 , less 
than a year after the veteran's release from active duty in 
August 1991.  The etiology of the depression has not been 
specifically evaluated, although Axis IV psychosocial and 
environmental problems cited include financial difficulty, 
health concerns, substance abuse and possible stress from 
prior military service.  A March 1993 discharge summary from 
Benchmark Regional Hospital, Woods Cross, Utah, refers to 
"previously dictated reports in this record," but those 
reports are not part of the claims file.  As they relate to 
in-patient psychiatric treatment for major depression within 
two years of the veteran's latest release from active duty, 
the Board finds that they have significant potential 
evidentiary value and additional effort should be made to 
obtain them.  In addition, a report of medical history 
prepared by the veteran in June 1991, incident to his 
redeployment physical, indicates that he was treated and 
prescribed medication for depression in Wichita Falls in 1988 
by a Dr. Whitaker.  Once these reports are associated with 
the record (or it becomes reasonably certain that such 
records do not exist or that further efforts to obtain them 
would be futile), a new medical examination to examine the 
relationship of the veteran's psychiatric condition to 
service will be needed.

Accordingly, the service connection claims for hypertension 
and a psychiatric condition, to include major depression, are 
REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

2.  The RO should contact the Amarillo 
VAMC and attempt to obtain any medical or 
personnel records pertaining to the 
veteran's reported examination and 
diagnosis with hypertension at that 
facility in 1976.  The RO should ensure 
that appropriate personnel from the VAMC, 
with experience in storage and retirement 
of both medical and personnel records, are 
involved in this effort.  Any additional 
possible sources for these records 
suggested by the VAMC must be queried.  
Any records secured should be associated 
with the claims file and the efforts made 
to obtain the records should be well 
documented.

3.  The RO should contact the National 
Personnel Records Center (Military 
Personnel Records), 9700 Page Avenue, St. 
Louis, MO 63132-5100, and attempt to 
obtain medical and clinical records from 
the veteran's initial period of service, 
from May 1968 to April 1976.  Any records 
secured should be associated with the 
claims file and the efforts made to obtain 
the records should be well-documented.

4.  The RO should obtain the names and 
addresses of all medical care providers 
not already contacted who treated the 
veteran for a psychiatric condition, 
including depression, at any time.  (This 
effort must include Dr. Whitaker of 
Wichita Falls, Texas.)  After securing 
any necessary releases, the RO should 
obtain these records and associate them 
with the claims file.  The RO should also 
re-contact Benchmark Regional Hospital, 
Woods Cross, Utah, after securing a 
release from the veteran, and attempt to 
obtain the reports referred to in the 
March 1993 discharge summary (not already 
part of the claims file).

5.  After the development required above 
has been completed, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature, 
extent and likely etiology of all 
psychiatric disorders that are present.  
All indicated tests and studies should be 
performed.  The examiner should identify 
all psychiatric conditions believed to be 
present, and should indicate whether it is 
"at least as likely as not" that any of 
these was incurred in or permanently 
aggravated by the veteran's active 
service. The report of examination should 
include a complete rationale for all 
opinions expressed.  The claims folder, or 
all pertinent medical records, service 
records and reports, must be made 
available to the examiners for review at 
all times relevant to the examination.  An 
examination report which does not comply 
with the requirements set forth above is 
incomplete and must be returned for 
correction.

Thereafter, the RO should readjudicate this claim.  If any 
benefits sought on appeal remain denied, the appellant and 
his representative should be provided with an SSOC, 
containing notice of all relevant actions taken on the claim 
for benefits, including a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues on appeal.  A reasonable opportunity should be allowed 
for response.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes). 



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



